Title: From John Adams to Jabez Bowen, 26 June 1789
From: Adams, John
To: Bowen, Jabez



Sir
Richmond Hill, NewYork June 26 1789

I received your letter of June 16: and am glad to learn that you "gain a little". If as I have learnt from Dr Manning, the leaders of your councils have an intercourse with the disaffected in Massachusetts, and as appears by your letter a correspondence with antifederal members of a more august body: it is probable there is a chain of communication throughout the states. If such should be the actual situation of things, would not my address of Congress, give fresh courage and spirits to the general cause of opposition especially if it should be found, not to make any great impression on the callous minds and hardened hearts of desperate debtors?
I wonder that any class of farmers, provided they are not in debt, beyond the value of their possesions; should continue their opposition: because their property must always lie at the mercy of those who have none, without a consistent government.
It is in vain to take over fights. The scene is new, and the actors are inexperienced. Much light has been obtained and diffused by the discussions which have occasioned delay—and there is no remedy but patience. Why will you afflict the modesty of any gentleman by expecting that they will give themselves titles. They expect that you their creators will do them honor. They are no quackers I warrent you and will not be offended if you assert your own majesty; by giving your own representatives in the executive authority the title of majesty. Many of these quakers think Highness not high enough, among whom I own I am one. In my opinion the American President will soon be introduced into some farce or other in half the theatres of Europe and be held up to ridicule. It would not be extravagant the prophecy that the want of titles may cost the country fifty thousand lives and twenty millions of money within twenty years. I will continue to be mindful of you and will endeavour to persuade Gentlemen to promote such a resolution as you desire, but there seems to be a general aversion to it, or rather suspicion that it would do harm rather than good.
I beg leave to return you and the other Gentn: of Providence and Newport my best thanks for your polite and friendly attention to Mrs Adams and her family in her late journey through your State.
With esteem I have the honor to be /  Sir your most obedient and most humble Servt:John Adams
